10
11
12
13
14
15
i6
17
18
19
20
al
22
23
24
25

26

‘ss

VerStandig

LAW FIRM

Case 2:19-cv-02027-MCE-AC Document 28 Filed 02/26/20 Page 1 of 2

Maurice B. VerStandig, Esq.
Admitted Pro Hac Vice

The VerStandig Law Firm, LLC
9812 Falls Road, #114-160
Potomac, Maryland 20854
Telephone: 301-444-4600
Facsimile: 301-576-6885
E-mail: mac@mbvesq.com
Counsel for the Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

VERONICA BRILL, et ai., Case No. 19¢cv2027-MCE-AC
Plaintiffs, The Honorable Morrison C. England, Jr.
Vv. SECOND STIPULATION TO EXTEND

TIME FOR MICHAEL POSTLE TO
RESPOND TO COMPLAINT AND
[PROPOSED] ORDER

MICHAEL L. POSTLE, ef al.

Defendants.
Complaint Filed: October 8, 2019

 

 

 

Plaintiffs Veronica Brill et al. (“Plaintiffs”), by and through counsel and Defendant
Michael Postle (“Postle”), hereby stipulate and agree as follows:

First, that Postle and Plaintiffs have previously stipulated to extend the deadline of Postle
to respond to the Complaint herein to February 26, 2020 (DE #20);

Second, that all parties desire additional time to respond, with Postle expressly requesting
such time in light of his pre se status;

Third, that Plaintiffs desire to have all responses to the Complaint filed in substantially
contemporaneous fashion for reasons correlative to the timing structure of the Federal Rules of
Civil Procedure and the preservation of certain rights enumerated therein;

Accordingly, Plaintiffs and Postle hereby stipulate (i) Postle’s response to the Complaint

shall come due on March 24, 2020; (ii) Postle shall not file a response to the Complaint prior to

OMNIBUS STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT - I

 
10
11
12
13
14
i5
16
17
18
19
20
21
22
23
24
25

26

VerStandig
Law F1RM

 

 

Case 2:19-cv-02027-MCE-AC Document 28 Filed 02/26/20 Page 2 of 2

March 4, 2020; and (iii) no party shall assert lack of timeliness as a grounds of opposition to any

responsive paper if filed after March 4, 2020 and by March 24, 2020.

SO STIPULATED.
Dated: February 25, 2020 THE VERSTANDIG LAW FIRM, LLC
By:_/s/ Maurice B. VerStandig
Maurice B. VerStandig (pro hac vice)
The VerStandig Law Firm, LLC

Attorneys for Plaintiffs

Dated: JAS / 309-0 Nhe MK

Michael Postle (in propia persona)

[PROPOSED] ORDER
The Court, having considered the parties’ foregoing stipulation to extend the time for
various defendants to respond to the Complaint herein, and finding good cause therefore, hereby

orders:

The deadline for Postle to respond to the Complaint herein shall be enlarged to March 24,

2020, and Postle may not file such a response prior to March 4, 2020.

Dated:

 

Morrison C. England, Jr.
United States District Judge

OMNIBUS STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT - 2

 
